United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 11-3538
                                   ___________

Pamela Rogers,                        *
                                      *
            Appellant,                *
                                      * Appeal from the United States
      v.                              * District Court for the
                                      * Eastern District of Arkansas.
Michael J. Astrue, Commissioner,      *
Social Security Administration,       * [UNPUBLISHED]
                                      *
            Appellee.                 *
                                 ___________

                             Submitted: June 6, 2012
                                Filed: July 6, 2012
                                 ___________

Before WOLLMAN, MELLOY, and SMITH, Circuit Judges.
                         ___________

PER CURIAM.

      Pamela Rogers appeals from the district court’s1 order affirming the final
decision of the Commissioner of Social Security, which denied her application for
supplemental security income. Rogers alleged that she had been disabled since June
2007. After a hearing, an administrative law judge (ALJ) found that Rogers’s
impairments of anxiety disorder, depressive disorder, hypertension, degenerative joint


      1
       The Honorable Jerome T. Kearney, United States Magistrate Judge for the
Eastern District of Arkansas, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c).
disease, and osteoarthritis of the hands were severe but did not meet or equal a listed
impairment either singly or in combination; that her allegations regarding her
limitations were not fully credible; that she had the residual functional capacity (RFC)
to perform the exertional demands of light work with some additional limitations; that,
based on the testimony of a vocational expert (VE), she could perform her past
relevant work as a housekeeper; and that, alternatively, she could perform other jobs,
such as hand packer. The Appeals Council denied review, and the district court
affirmed.

       Rogers argues that the ALJ erroneously omitted from the RFC, and from his
hypothetical to the VE, her manual limitations, standing limitations, and mental
limitations. We conclude that the ALJ properly included the physical limitations that
he found supported by the record. See McCoy v. Astrue, 648 F.3d 605, 614 (8th Cir.
2011) (if ALJ explicitly discredits claimant and gives good reasons for doing so, this
court normally defers to ALJ’s credibility determination). In making the
determination that Rogers’s allegations regarding her limitations were not fully
supported, the ALJ found the opinion of a one-time consulting doctor that Rogers had
moderate limitations with carrying and handling objects and moderate limitations with
standing was not consistent with the objective medical evidence, including the
consulting doctor’s own examination and the examinations of Rogers’s treating
doctors. See Mouser v. Astrue, 545 F.3d 634, 638 (8th Cir. 2008) (ALJ may not
discount subjective complaints solely on lack of objective medical evidence, but lack
of such evidence is relevant to credibility); Charles v. Barnhart, 375 F.3d 777, 783
(8th Cir. 2004) (generally when consulting physician examines claimant only once,
his opinion is not substantial evidence); Pearsall v. Massanari, 274 F.3d 1211, 1219
(8th Cir. 2001) (ALJ may reject opinion of any medical expert where it is inconsistent
with record as a whole). The ALJ also discounted Rogers’s credibility based on
inconsistent statements she had made, and based on the fact that she was able to
engage in a wide range of activities. See Van Vickle v. Astrue, 539 F.3d 825, 828
(8th Cir. 2008) (ALJ may discount claimant’s subjective complaints if there are

                                          -2-
inconsistencies in record as a whole); Pelkey v. Barnhart, 433 F.3d 575, 578-79 (8th
Cir. 2006) (discounting credibility based on reported daily activities).

       As to the mental limitations included in the RFC assessment, the ALJ adopted
the only RFC assessment included in the record, which was consistent with the
medical evidence in the record. While Rogers was taking Xanax prescribed by her
treating doctors for symptoms of anxiety, she indicated that the medication helped, see
Krogmeier v. Barnhart, 294 F.3d 1019, 1024 (8th Cir. 2002) (symptoms controlled
with medication are not disabling), and there is no indication that she sought treatment
from a mental health specialist, even after one of her treating doctors recommended
mental health treatment, see Jones v. Callahan, 122 F.3d 1148, 1153 (8th Cir. 1997)
(ALJ properly considered factor that claimant was not undergoing any regular mental
health treatment).

      The judgment is affirmed.
                      ______________________________




                                          -3-